department of the treasury internal_revenue_service washington d c tax exempt and - government entities division date sep uniform issue list legend dear sir or madam contact person identification_number telephone number lb bk a- this is in reply to your rulings request and subsequent correspondence involving sec_507 sec_509 and sec_4942 of the internal_revenue_code on private_foundation p's proposed transfer of all of its assets to a related supporting_organization s you p are a nonprofit charitable corporation that is exempt from federal_income_tax under sec_501 of the code and that is a private_foundation under sec_509 of the code s is the proposed transferee of p's assets s is a charitable_trust that is exempt from federal_income_tax under sec_501 of the code and that is not a private_foundation under sec_509 of the code because s is a supporting_organization under sec_509 of the code for s may operate for the benefit of a possible new community the benefit of m as of the present time is is in the future provided that n trust n recognized as an exempt community_trust and not as a private_foundation and that the substitution of n for m is approved by a majority of all of s’s governing body in which less than a majority two of the five persons on your governing body will be disqualified persons and the other three persons will s may make charity grants to m and to be appointees of m unrelated to disqualified persons s will not make loans to its charities as directed by m and approved by a majority of s’s trustees disqualified persons or its officials a nearby geographical area that n later created in m s's supported_organization is exempt from federal_income_tax under sec_501 of the code and is not a private_foundation under sec_509 of the code because m is a financially publicly supported community_trust under sec_170 of the code and sec_1 170a- e of the income_tax regulations after its transfer of all of its assets to s p will notify the internal_revenue_service pursuant to sec_507 of the code of p's intent to terminate voluntarily its private_foundation_status under sec_509 of the code the following rulings are requested p's transfer of all of its assets to s will not result in the termination of p's private_foundation status under sec_509 of the code and p will not be subject_to termination_tax under sec_507 of the code upon or by reason of the transfer p will not be subject_to termination_tax imposed by sec_507 of the code upon or by reason of providing notice to the internal_revenue_service of its intent to terminate voluntarily its private_foundation_status or upon or by reason of its dissolution winding up of its affairs and termination of its existence under its state law sis not an organization controlled by p within the meaning of sec_4942 of the code and sec_53_4942_a_-3 of the foundation and similar excise_tax regulations and thus p's transfer of assets to s will be a qualifying_distribution by p under sec_4942 of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_507 of the code describes termination of private_foundation_status under sec_509 of the code by means of the private_foundation voluntarily so notifying the internal_revenue_service sec_507 of the code imposes excise_tax private_foundation which voluntarily terminates its status as a private_foundation under sec_509 of the code pursuant to section a the aggregate tax_benefit sec_507 of the code this sec_507 tax is equal to the lower_of that have resulted from the foundation's exempt status under sec_501 of the code or b the value of the net assets of the foundation on a revrul_2002_28 2002_1_cb_942 in its holding states that if a private_foundation chooses to provide notice under sec_507 of the code to the internal_revenue_service and therefore terminates its private_foundation_status under sec_509 of the code it is subject_to the tax under sec_507 of the code however if the private_foundation has no assets on the day it provides such notice for example the private_foundation provides such notice at least one day after it transfers all of its assets the tax under sec_507 of the code will be zero revrul_2003_13 2003_4_irb_305 in its holding indicates that the termination of private_foundation_status tax under sec_507 of the code does not apply to a transfer by a a supporting_organization under sec_509 of the code private_foundation of its assets to unless the private_foundation otherwise specifically notifies the service under sec_507 of the code of its intended termination as of the time before its transfer of its assets sec_507 of the code describes a termination of private_foundation_status under sec_509 of the code after prohibited acts by the private_foundation and notice by the internal_revenue_service of the involuntary termination of such private_foundation_status sec_507 of the code describes a termination of private_foundation_status under private_foundation transferring all of its assets to a public sec_509 of the code by means of a charity under sec_170 and sec_509 of the code that has been in existence for a continuous period of at least calendar months prior to the transfer sec_507 of the code describes a termination of private_foundation_status under sec_509 of the code by means of a private_foundation notifying the internal_revenue_service will operate to meet sec_509 sec_509 or sec_509 of the code for a that it continuous period of calendar months sec_1_509_a_-4 of the regulations disallows control of a supporting_organization by one or more disqualified persons and indicates in pertinent parts that be an will controlled considered organization sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operation or may prevent such organization from performing such act this includes but is not limited to the right of any substantial_contributor or his spouse to designate annually the recipients from among the publicly supported the supporting organizations of organization the income attributable to his contribution to purposes for of a supporting_organization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's governing body or if one or more of such persons have the right to exercise veto power over the actions of the organization if the governing body of a foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered to be controlled directly or indirectly by one or more disqualified persons by reason of this fact alone all pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting rights with respect to stocks in which members of its governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization 603_f2d_1274 7th circuit date affirming the tax_court pincite_tc_182 date confirms that if an organization wants to be a supporting_organization under sec_509 a donor does not have the right to substitute his or her change_of the named supported_organization sec_4942 of the code requires that a private_foundation must expend qualifying distributions under sec_4942 of the code for the conduct of exempt purposes sec_4942 of the code and sec_53_4942_a_-3 of the foundation and similar that a qualifying_distribution is the amount excise_tax regulations provide in pertinent part including that portion of reasonable and necessary administrative expenses paid_by the private_foundation to accomplish one or more charitable purposes under sec_170 of the code but not including any contribution to an organization controlled directly or indirectly by the transferor private_foundation or by one or more disqualified persons with respect to that transferor foundation of authority sec_53_4942_a_-3 of the regulations defines the term controlled for purposes of section in general an organization is controlled by a private_foundation or g a i of the code one or more disqualified persons with respect to the foundation if any of such persons may by require the donee organization to make an aggregating their votes or positions expenditure or prevent the donee organization from making an expenditure regardless of the method control of a donee organization is determined by which the control is exercised or exercisable without regard to any conditions imposed upon the donee as part of the distribution or any other restrictions accompanying the distribution as to the manner in which the distribution is to be used unless such conditions or restrictions are described in sec_1_507-2 of the income_tax is the donee not the distribution which must be controlled’ by the regulations thus the furnishing of support fo an distributing private_foundation for the control provision to apply organization and the consequent imposition of budgetary procedures upon that organization with respect to such support shall not in itself be treated as subjecting that organization to the distributing foundation's control such budgetary procedures include expenditure_responsibility requirements under sec_4945 of the code the controlled organization need not be a private_foundation it may be any type of exempt or nonexempt organization including a school hospital operating_foundation or social_welfare_organization in general it analysi sec_1 p's transfer of all of its assets will be made to s which is exempt from federal_income_tax under sec_501 of the code and which is not a private_foundation under sec_509 of the code because s is recognized by the internal_revenue_service as a supporting_organization under section p's grant of all of its funds to a supporting_organization sec_509 of the code for the benefit of m under sec_509 of the code is not one of the specific means provided under sec_507 sec_507 sec_507 or sec_507 of the code for changing p's status as a private moreover the grant will not result in any chapter foundation under sec_509 of the code violations thus as in revrul_2003_13 in its holding cited above p's transfer of all of its assets to sdollar_figure will not result in termination of transferor p's private_foundation_status under sec_509 of the code and thus transferor p will not be subject_to termination_tax under sec_507 of the code upon or by reason of its transfer of all of its assets to s sec_507 of the code imposes excise_tax on a private_foundation which voluntarily terminates its status as a private_foundation pursuant to sec_507 of the code by so notifying the internal_revenue_service this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the foundation's exempt status under sec_501 of the code however the value of p's net assets after p the value of the net assets of the foundation or b thus at that time and as stated in revenue has transferred all of its assets to s will be zero p's voluntary notice to the internal_revenue_service ruling in of its termination of its private_foundation_status pursuant to sec_507 of the code will result in zero termination_tax under sec_507 of the code its holding cited above you represent that under sec_4942 of the code transferor private_foundation p and its disqualified persons under sec_4946 of the code do not control the transferee s although p's transfer of its assets disqualified persons are included as a minority part of is an organization exempt from federal_income_tax to s will be made for the exempt purposes of s under sec_501 of the code and is a supporting_organization under sec_509 of the as you represent s is not controlled by p or p's disqualified code that is not a private_foundation persons and the disqualified persons do not have control of the possible future change_of the thus p's transfer of its assets for exempt purposes to s which supported_organization from mto n a supporting_organization under section is exempt under sec_501 of the code and i sec_509 of the code will not be a transfer to a controlled organization under sec_4942 s under sec_4942 of the code of the code but will be a qualifying_distribution by s's governing body to s p accordingly we rule that p's transfer of all of its assets to s will not result in the termination of p's private_foundation status under sec_509 of the code and p will not be subject_to termination_tax under sec_507 of the code upon or by reason of the transfer of all of p's assets to s p after transfer of all of its assets will not be subject_to termination_tax imposed by sec_2 c of the code upon or by reason of providing notice under sec_507 of the code to the internal_revenue_service of its intent to terminate voluntarily its private_foundation_status under p's dissolution winding up of its affairs and sec_509 of the code or upon or by reason of termination of its existence under its state law p's transfer of its assets to s which is exempt under sec_501 of the code and which i sec_3 and a supporting_organization under sec_509 that is for the benefit of m or later n or later n will be-a qualifying_distribution made by p to s under sec_4942 controlled by m because s is not an organization controlled by p or disqualified persons within the meaning of sec_4942 of the code and sec_53_4942_a_-3 of the regulations because this ruling letter could help to resolve any questions please keep it in your permanent this ruling letter is directed only to the organization that requested it sec_61 k of records the code provides that it may not be used or cited as precedent sincerely signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
